972 F.2d 355
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Darrell PEEL, also known as Darrell Johnson, also known asThomas Edward Scott, Appellant.
No. 92-1281WM.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 3, 1992.Filed:  August 10, 1992.

Before McMILLIAN, FAGG, and HANSEN, Circuit Judges.
PER CURIAM.


1
Darrell Peel appeals his drug-related conspiracy conviction.  Peel contends the evidence is insufficient to support the jury's verdict.  Having reviewed the record, we reject Peel's contention.


2
Accordingly, we affirm.  See 8th Cir.  R. 47B.